                   Case 1:17-cv-10110-FDS Document 59 Filed 11/26/18 Page 1 of 1

Campbell Campbell Edwards & Conroy
PROFESSIONAL CORPORATION                                                                                       CAMPBELL
                                                                                                               TRIAL LAWYERS
1 CONSTITUTION WHARF
SUITE 310
BOSTON, MA 02129                                                                            CHRISTOPHER B. PARKERSON
TEL: (617) 241 3000                                                                                                (617) 241-3075
FAX: (617) 241 5115                                                                    cparkcrs()ii@caiiinbell-trial-lawvers.coiii



                                                                          November 26, 2018



        VIA USDCECF
        United States District Court
        District of Massachusetts
        John Joseph Moakley U.S. Courthouse
        1 Courthouse Way - Suite 2300
        Boston, MA 02210


                 Re:       Dianna Khun v. Sleepy's, LLC, et al
                           USDC l:17-cv-10110-FDS


        Dear Sir or Madam:

               I represent Sleepy’s, LLC in the above referenced matter. The stay referenced in the
        Suggestion of Bankruptcy filed on October 8, 2018 has been lifted and the Court is free to
        proceed with final approval of the settlement as scheduled.

                 Thank you for your attention to this matter.

                                                                             Sihc^ly,



                                                                                 Istopher B. Parkerson

        CBP:jav




               CONNECTICUT • MAINE • | MASSACHUSETTS | • NEW HAMPSHIRE • NEW JERSEY • PENNSYLVANIA • RHODE ISLAND
